Citation Nr: 9932618	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  93-21 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date prior to August 23, 
1995, for the award of a 100 percent rating for post-
traumatic stress disorder.

2.  Entitlement to an effective date prior to December 20, 
1985, for the award of service connection for the residuals 
of a left hand injury with a fracture to the left 
5th metacarpal.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1970. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 1995 and January 1996, the Board remanded this case to 
the RO for additional development.  At that time, it was 
noted that the issues were to be clarified.  At a hearing 
held before the undersigned in March 1998, the issues the 
veteran wished the Board to address were discussed.  However, 
the Board must note that it is a body of limited 
jurisdiction.  See 38 U.S.C.A. § 7108 (West 1991 & 
Supp. 1998).  Accordingly, as noted within the hearing of 
March 1998, one of the matters the Board must address is 
which issue or issues are properly before it at this time.  

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1999). 

In October 1987, the Board found that the criteria for a 
10 percent rating for the residuals of an injury to the left 
hand with fracture of the fifth metacarpal had been met.  It 
was also found that entitlement to a compensable rating for 
the residuals of malaria had not been met.  That month, the 
Board remanded the issue of entitlement to service connection 
for hypertensive cardiovascular disease, a stomach disorder, 
genitourinary infection, a nervous condition, tinea cruris, 
pseudofolliculitis barbae, and the residuals of exposure to 
Agent Orange for additional development.

In an October 1989 Board determination, service connection 
was denied for hypertensive cardiovascular disease, a chronic 
stomach disorder, tinea cruris, and chronic 
pseudofolliculitis barbae.  Service connection for a right 
big toe fungus infection was allowed.  That month, the Board 
also remanded the issue of entitlement to service connection 
for the residuals of Agent Orange exposure, to include a 
nervous disorder and a genitourinary infection to the RO for 
additional development.  Since that time, the veteran has 
been awarded service connection for post-traumatic stress 
disorder (PTSD) and has indicated that he does not wish to 
proceed of the issue of service connection for a 
genitourinary infection.

The issues of service connection for tinea cruris, a fungus 
infection of the big right toe, and chronic 
pseudofolliculitis barbae were fully addressed within the 
October 1989 Board decision.  In March 1998, the veteran 
asked the Board to adjudicate the claim of service connection 
for tinea.  However, this issue has not been subject to 
adjudication by the RO since it was addressed by the Board in 
October 1989 and has not been recently addressed within a 
recent statement of the case or supplemental statement of the 
case.  Accordingly, this issue is not before the Board at 
this time.

The veteran has filed additional claims for VA compensation.  
Based on these claims, the RO issued a statement of the case 
on the issue of clear and unmistakable error (CUE) within the 
July 1986 rating decision, service connection for PTSD and 
the effective date of the award of service connection for a 
left hand fracture and malaria.  A substantive appeal to this 
determination was received.  However, since this time, the 
veteran has been awarded service connection for both PTSD as 
well as hypertension.  Accordingly, these claims have been 
granted and, under the guidance supplied by the U.S. Court of 
Appeals for Veterans Claims (Court) in AB v. Brown, 
6 Vet. App. 35 (1993) and the United States Court of Appeals 
for the Federal Circuit in Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997), no other outstanding question of law or 
fact concerning the provision of benefits under the law 
administered by the VA remains unresolved with regard to 
these issues.  Absence such questions, there is no matter 
over which the Board may exercise its jurisdiction.  
38 U.S.C.A. §§ 510(a), 7104 (West 1991). 

The RO has adjudicated the issue of whether clear and 
unmistakable error (CUE) existed within a July 1986 rating 
determination.  This was an incorrect adjudication of this 
issue.  The July 1986 rating decision was ultimately appealed 
to the Board in October 1987.  Under 38 C.F.R. § 20.1104 
(1999), when a determination of a rating decision is affirmed 
by decision of the Board, the rating decision is "subsumed" 
by the Board decision.  The veteran may file a separate claim 
of CUE within the October 1987 Board decisions.  38 U.S.C.A. 
§ 7111 (West Supp. 1998); and 38 C.F.R. §§ 20.1400 - 20.1411 
(1999).  

In light of the October 1991 substantive appeal, the issue of 
an earlier effective date for the grant of service connection 
for a left hand fracture and malaria are before the Board at 
this time.  However, at a hearing held before a hearing 
officer at the RO in May 1997, as well as a hearing held 
before the undersigned in March 1998, the veteran expressed 
no wish to pursue his claim for an earlier effective date for 
malaria.  In fact, on page four of the transcript before the 
hearing officer at the RO in May 1997, the veteran 
specifically indicated that he did not wish to pursue his 
claim regarding both jungle rot and malaria.  Accordingly, 
the Board will not adjudicate these claims.

In January 1996, both the RO and the veteran requested the 
Board to return this case to the RO as soon as possible in 
order to facilitate the completion of a rating decision 
necessitated by the results of a recent VA compensation 
examination report.  As a result, the Board again remanded 
this case to the RO for additional development.  During this 
interval, the veteran raised an additional claim.  A 
statement of the case on the issue of an earlier effective 
date for the grant of a total rating evaluation for PTSD was 
issued by the RO in July 1996.  The veteran submitted a 
timely substantive appeal to this determination in October 
1996.  Accordingly, for reasons noted above, the Board will 
address the issue of an earlier effective date for the award 
of a 100 percent evaluation for PTSD and the award of service 
connection for a left hand disability.

At the hearing held before the undersigned in March 1998, the 
veteran requested the Board to consider the issue of service 
connection for bone spurs and hypertension.  As noted above, 
service connection was awarded for hypertension in November 
1998.  Accordingly, this issue was not before the Board at 
this time.  With regard to the issue of service connection 
for bone spurs, supplemental statements of the case have 
addressed this issue.  However, the veteran has not filed a 
substantive appeal regarding this claim.  Accordingly, this 
issue is not before the Board at this time. 

Part of the veteran's confusion regarding the RO's 
determinations in this case appears to be based on recent 
rating decisions from the RO that, simply stated, are not 
accurate.  In an October 1995 rating decision, it was 
reported that the veteran has been awarded a 10 percent 
evaluation for a "loss" of his finger from December 1, 
1994.  This is incorrect.  The veteran is receiving a 
10 percent evaluation for the residual injury to the left 
hand with a fracture of the left 5th metacarpal.  The veteran 
has received a 10 percent evaluation for this disability from 
December 20, 1985.  In a November 1998 rating determination, 
it was noted that the veteran has been receiving a 
100 percent disability evaluation for PTSD from January 1, 
1996.  This is also inaccurate.  The veteran has received a 
100 percent disability evaluation for PTSD from August 23, 
1995.  

The Board must observe that the errors in the October 1995 
rating decision and the November 1998 rating decision appear 
to be based on the RO's efforts to quickly adjudicate 
additional claims raised by the veteran at successive stages 
in the adjudication process. 

Another situation that has caused problems in this case is 
that the veteran has moved frequently, both within the United 
States and the world.  The availability of the his father's 
address notwithstanding, the veteran must make an effort to 
clearly inform the VA of his location at all times so that 
the RO may contact the veteran when needed.  

REMAND

The veteran filed his initial claim for VA compensation in 
May 1979.  At that time, the veteran made no reference to a 
psychiatric disability to include PTSD but did make reference 
to a left-hand injury.  In a November 1979 administrative 
decision, VA determined that the veteran's discharge, for VA 
purposes, was deemed to be dishonorable.  The decision was 
based on the evidence of record, which clearly revealed that 
the veteran had been dishonorably discharged.  Accordingly, 
the veteran was found to be not entitled to VA benefits.  

In December 1980, the veteran filed an additional claim for 
VA compensation.  At that time, the veteran made no reference 
to PTSD or to any change in his discharge status.  In a March 
1981 determination, the RO noted the previous denial of his 
claim based on the veteran's character of discharge.  

In June 1981, he again filed a claim seeking service 
connection for a left-hand injury.  He referred apparently to 
Agent Orange symptoms and unspecified "nervous" disorders.  
He did not refer to either an appeal of his character of 
discharge with the military or to a change in his character 
of discharge.  He also made no specific reference to PTSD.

In July 1981, the RO received a Form DD 215 dated June 1981, 
a Correction to DD Form 214, a Certificate of Release or 
Discharge from Active Service, which failed to indicate that 
the veteran's discharge has been upgraded.

In a document dated August 1981, the RO in New York noted 
that they have no record of the veteran having filed a claim 
for VA benefits and that the veteran's claims folder was 
located in the Philippines.  At that time, it appears that 
the veteran was living overseas.  The veteran's father lived 
in New York. 

An additional application for compensation was received in 
August 1981.  At that time, the veteran referred to 
disabilities of the left hand, malaria, a stomach condition 
and Agent Orange exposure.  The record contains a July 1981 
letter from the Military Review Boards Agency, Department of 
the Army, which indicates that the Board recommended that the 
veteran's discharge be changed to "under honorable 
conditions."  This communication is date stamped as received 
by the New York RO in August 1981.  However, it should be 
noted that in September 1982, the RO continued to receive 
service records dated June 1981 or earlier that indicated 
that the veteran's discharge had not been upgraded.  In a 
November 1981 communication, the RO again noted the previous 
denial on this claim based on the veteran's character of 
discharge.  He again did not appeal this determination.

In July 1982, the RO received a duplicate copy of the Army 
Council of Review Board recommendation that the veteran's 
General Discharge be changed to "under honorable 
conditions."  This recommendation originally was received by 
the RO in August 1981, but is not mentioned in the RO's 
November 1981 determination.

In October 1982, the RO attempted to schedule the veteran for 
an examination, however, the examination request was returned 
as the whereabouts of the claimant were unknown.  The address 
used by the RO at this time is different than the address 
used previously.  The basis for this change in address is 
unclear.   

On December 20, 1985, the veteran petitioned to reopen his 
previously denied claim of service connection for disorders 
he had claimed in 1981.  His claims in 1981 included a left-
hand disability and an unspecified nervous disorder.  

A February 1986 VA neuropsychiatric examination found no 
mental disease.

X-ray studies of the veteran's left hand in March 1986 
revealed an old healed fracture deformity of the neck of the 
5th metacarpal of the left hand.  Consequently, in a July 
1986 rating determination, the veteran was awarded service 
connection for the residuals of the injury to the left hand.  
At that time, the veteran was awarded a noncompensable 
evaluation from December 1985.  In October 1987, however, the 
Board found that the veteran should be granted a 10 percent 
evaluation for his left-hand disability.  Based on the 
Board's October 1987 decision, the RO, in December 1985, 
awarded the veteran a 10 percent evaluation for the residual 
injury to his left hand from December 20, 1985.  

In February 1990, the veteran indicated that he recently had 
returned to the United States after a 22-year absence.

On November 29, 1989, the veteran filed a claim for VA 
compensation with the Manila RO seeking service connection 
for PTSD.  The claim was transferred to the RO in the 
possession of the veteran' claims file on April 16, 1990.  
PTSD was diagnosed on VA psychiatric examination in June 
1992.  In a September 1992 rating determination, service 
connection was awarded for PTSD.  The veteran was awarded a 
30 percent evaluation for PTSD from April 6, 1990.  The RO at 
that time apparently believed that the claim was filed on 
April 6, 1990, though this is not clear.  This appears to 
provide the basis for the conclusion that the veteran should 
be awarded service connection for PTSD from April 6, 1990.  
The veteran was notified of this determination in October 
1992.

In November 1992, the veteran filed a notice of disagreement 
with the effective date of the award of service connection 
for PTSD.  He indicated that the correct date should be 
November 29, 1989, the date he submitted his claim to the 
Manila RO.  In a January 1993 rating action, the effective 
date of the award of service connection for PTSD and an award 
of a 30 percent evaluation was made November 29, 1989.  He 
was notified of this determination in February 1993 and of 
his appellate rights.

In a June 1994 VA examination, the veteran was diagnosed with 
PTSD with nightmares exacerbated by conflict situations, 
social avoidance, hypervigilance, difficulties with his anger 
and difficulties with interpersonal relationships.  A GAF of 
51 was indicated.  At that time, the veteran was working on a 
seasonal basis for the United States Postal Service.  The 
veteran was laid off in December but called back in April.  

In November 1995, the veteran's attending psychiatrist 
recommended that he be retired medically from his position 
within the United States Postal Service.  In a September 1995 
statement, the RO was notified that the veteran had been 
admitted to an inpatient PTSD unit on August 23, 1995, for 
problems associated with PTSD, including intense anger, 
suspiciousness, distrust, and homicidal ideation.  The VA 
clinical psychologist recommended that the veteran seek 
medical retirement from the United States Postal Service.  
Consequently, in an October 1995 rating determination, the 
veteran was awarded a temporary total disability evaluation 
from August 23, 1995, and a total disability evaluation for 
his PTSD from October 1, 1995, effectively awarding the 
veteran a total rating for his PTSD from August 23, 1995.  

At a hearing held before a hearing officer at the RO in 
January 1992, the veteran contended that the effective date 
for the grant of service connection for the fracture of his 
left hand was inaccurate.  The veteran noted his 1979 claim 
for compensation for this disability.  The veteran also 
contended that his discharge was actually upgraded in July 
1979.  

At a hearing held before the undersigned in March 1998, it 
was noted that the 1979 claim had been denied because of a 
failure to prosecute this claim.  The veteran indicated that 
he had never dropped this claim at all and that the VA did 
not know where his records were located at this time.  It was 
stated that the veteran used his father's address.  It was 
contended that his 10 percent evaluation should run from the 
date of his original claim, 1979.  

With regard to the veteran's claim of entitlement to an 
effective date prior to December 20, 1985, for the award of 
service connection for the residuals of a left-hand injury 
with a fracture to the left 5th metacarpal, the veteran has 
correctly noted that he filed his initial claim for VA 
compensation in 1979.  Specifically, May of 1979.  An 
administrative VA decision dated November 1979 specifically 
found that the veteran's discharge, for VA purposes, was 
deemed to be dishonorable.  Accordingly, he was not entitled 
to VA benefits in 1979.  The veteran filed an additional 
claim for VA compensation for this disability in June 1981.  
In November 1981, the RO found that the veteran was blocked 
from receiving VA compensation due to the administrative 
decision of November 1979.  

Upon review of the record, however, the Board finds that in 
August 1981, VA received a copy of the administrative 
decision of July 1981 upgrading the veteran's discharge.  
This document does not appear to have been considered by the 
RO at the time of the November 1981 rating action.  Under 
38 C.F.R. § 3.105(a) (1999), CUE may be found in a prior, 
unappealed RO decision were:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

On the facts of this case, to establish an earlier effective 
date of an award, the record would not only need to show that 
the veteran had qualifying service at the time of the 
November 1981 rating action, but also that the other 
requirements to establish entitlement to the award were met 
in November 1981.  In the opinion of the Board, the RO should 
be allowed to consider the evidence and reevaluate the claim 
pending in November 1981.  The RO should also address the 
contention that they sent the notice to report for an 
examination in October 1982 to the wrong address.

Regarding the veteran's claim of entitlement to an earlier 
effective date for the award of a 100 percent rating for 
PTSD, the veteran, based on his testimony before the 
undersigned in March 1998, has specifically contended that he 
should be awarded this 100% rating for PTSD based upon the 
results of the June 1994 VA examination.  In November 1997, 
the veteran alleges treatment by VA providers from apparently 
June 1994.  The records submitted at the hearing before the 
Board are dated from October 1994.  They contain a hand 
written note apparently by the veteran or his representative 
to the effect that he had received treatment by Dr. Chen (a 
VA provider) from September 1993.  It is unclear if the RO 
has specifically requested records of the alleged treatment 
from September 1993 to October 1994 by Dr. Chen or Kaplan.  
In this regard, the Board must note that a clinical record 
dated October 1994 indicates this was an "initial 
appointment."  However, it is unclear whether there was or 
was not treatment prior to October 20, 1994.  While the 
veteran appears to be having difficulties with his 
employment, there does not appear to be evidence from a 
competent medical source prior to August 1995 regarding the 
issue of the veteran's employability.  Consequently, the 
importance of the alleged treatment from September 1993 to 
October 1994 becomes clear.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
this case is REMANDED for the following development:

1. The veteran may submit additional evidence 
and argument in support of his claim.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to the 
claims.  The Board is particularly 
interested in any and all treatment from 
Dr. Chen and any treatment prior to 
October 20, 1994.  After securing any 
necessary authorization from the veteran, 
the RO should contact these health care 
providers in order to obtain copies of 
those treatment records which have not 
been previously secured, including 
medical records from Dr. Chen from 
September 1993 to 1997.

3.  After the development requested has 
been completed, the RO should review the 
record and readjudicate the veteran's 
claims of entitlement to an effective 
date prior to August 23, 1995, for the 
award of a 100 percent rating for post-
traumatic stress disorder and entitlement 
to an effective date prior to 
December 20, 1985, for the award of 
service connection for the residuals of a 
left hand injury with a fracture to the 
left 5th metacarpal.  The RO must 
consider the evidence and reevaluate the 
claim pending in November 1981 on the 
basis of CUE.  They should also address 
the contention that they sent the notice 
to report for an examination in October 
1982 to the wrong address.

If the benefits sought on appeal are not granted, the veteran 
and his representative should be furnished with a 
supplemental statement of the case and provided an 
opportunity to respond.  The case should be then returned to 
the Board for further appellate consideration.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


